             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00137-MR


JULIUS LAMART HODGES,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ANDY MASSEY, et al.,            )                      ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the “Notice of Prison Refusal to

Deliver Thumb Drive to Plaintiff Containing Defendants’ Summary Judgment

Evidence” filed by Defendants Andy Massey, Zeff Childress, Michele Hoyle,

and Rob Martin [Doc. 35].

     The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983. Defendants Massey, Childress, Hoyle, and Martin filed a

Motion for Summary Judgment on June 12, 2020. [Doc. 27]. Plaintiff’s

response to the Motion for Summary Judgment is due on July 17, 2020. [See

Doc. 30]. These Defendants filed the instant Notice on June 30, 2020,

informing the Court that an envelope containing a thumb drive with the video

evidence in support of their Motion for Summary Judgment was returned with




        Case 1:19-cv-00137-MR Document 37 Filed 07/07/20 Page 1 of 2
notations “Refused,” “RTS [return to sender]” and “Thumb drives not allowed

in facility.” [Doc. 35 at 1, 5].

      IT IS, THEREFORE, ORDERED that, no later than July 15, 2020,

counsel for Defendants Massey, Childress, Hoyle, and Martin shall make

arrangements with the detention facility where Plaintiff resides in order to

afford Plaintiff the opportunity to view the video evidence contained on the

thumb drive. Defendants’ counsel thereafter shall file a report with the Court

advising of his compliance with this Order.

      IT IS SO ORDERED.
                                   Signed: July 7, 2020




                                               2

         Case 1:19-cv-00137-MR Document 37 Filed 07/07/20 Page 2 of 2
